356 S.W.3d 877 (2012)
STATE of Missouri, Plaintiff/Respondent,
v.
Marco SANCHEZ-DIAZ, Defendant/Appellant.
No. ED 96008.
Missouri Court of Appeals, Eastern District, Division Two.
January 17, 2012.
Emmett D. Queener, Woodrail Centre, Columbia, MO, for appellant.
Chris Koster, Attorney General, Mary H. Moore, Assistant Attorney General, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., KENNETH M. ROMINES, J., and ROBERT M. CLAYTON III, J.


*878 ORDER

PER CURIAM.
Defendant, Marco Sanchez-Diaz, appeals from the judgment entered on a jury verdict finding him guilty of two counts of statutory sodomy in the first degree, in violation of section 566.062 RSMo (2000), and child molestation in the first degree, in violation of section 566.067 RSMo (2000). The trial court sentenced defendant to thirty years imprisonment on each of the statutory sodomy counts and fifteen years imprisonment on the child molestation count, all terms to be served consecutively.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).